March 1, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

          DAVID W. WILLIAMS AND DEBORAH C. WILLIAMS, Appellant

NO. 14-11-00836-CV                      V.

               AMEGY BANK NATIONAL ASSOCIATION, Appellee
                         ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on March 16, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.